Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2021

                                       No. 04-21-00215-CV

                                        Johnny VASQUEZ,
                                             Appellant

                                                  v.

                                         Sonia SOTELLO,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV00358
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

        In the underlying suit, no reporter’s record was taken. After the clerk’s record was filed,
Appellant filed his brief on November 24, 2021, but Appellant’s brief does not comply with Rule
38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief
has, among others, the following defects:
       •   the Statement of Facts has no citations to the clerk’s record, contra id. R. 38.1(g); and
       •   the three-sentence Argument section does not contain any citations to authorities or to
           the clerk’s record, contra id. R. 38.1(i).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant to file an amended brief
within TEN DAYS of the date of this order. The amended brief must correct all the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court